FILED
                                                                                         JAN 19 2010
                              UNITED STATES DISTRICT COURT
                                                                                    Clerk, U.S. District and
                              FOR THE DISTRICT OF COLUMBIA                            Bankruptcy Courts

Anthony J. Howard,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.     10 0090
United States Police Department,               )
                                               )
       Defendant.                              )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8( a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).




                                                                                                               3
       Plaintiff, a resident of the District of Columbia, claims only that he "was arrested in 2009

[and] searched without permission." He seeks "a Hundred Ton dollar bill a day from the

department of Bureau of Printing and Treasure." The named defendant, "United States Police

Department," is not a known entity, but even if plaintiff had named a proper defendant, he has

not stated sufficient facts to provide adequate notice of a claim or the basis for federal court

jurisdiction. A separate order of dismissal accompanies this Memorandum Opinion.




                   -ti
Date: January l3.-, 2010




                                                 2